Exhibit 10.11

 

 

 

FIRST AMENDMENT TO MEZZANINE B LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

Dated as of July 8, 2013

Among

BRE SELECT HOTELS MEZZ 2A LLC and BRE SELECT HOTELS MEZZ 2B LLC,

collectively, as Borrower

and

LIBREMAX MASTER FUND, LTD.,

as Lender

 

 

 



--------------------------------------------------------------------------------

FIRST AMENDMENT TO MEZZANINE B LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

THIS FIRST AMENDMENT TO MEZZANINE B LOAN AGREEMENT AND OTHER LOAN DOCUMENTS,
dated as of July 8, 2013 (this “Amendment”), is by and among LIBREMAX MASTER
FUND, LTD., having an address at c/o LibreMax Capital, LLC, 600 Lexington
Avenue, 19th Floor, New York, New York 10022 (together with its successors and
assigns, “Lender”), BRE SELECT HOTELS MEZZ 2A LLC, a Delaware limited liability
company and BRE SELECT HOTELS MEZZ 2B LLC, a Delaware limited liability company
(together with their respective successors and assigns, each, an “Individual
Borrower” and, collectively, “Borrower”), each having its principal place of
business at c/o The Blackstone Group, 345 Park Avenue, New York, New York 10154.
All capitalized terms not defined herein shall have the respective meanings set
forth in the Loan Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, Citigroup Global Markets Realty Corp. and Bank of America, N.A.
(collectively, “Original Lender”) has made a loan in the original principal
amount of Seventy-Five Million Dollars ($75,000,000) (the “Loan”) to Borrower
pursuant to that certain Mezzanine B Loan Agreement, dated as of May 14, 2013
(the “Original Loan Agreement”), by and among Borrower and Original Lender,
which Loan is evidenced by the Original Loan Agreement and the other Loan
Documents (as defined in the Original Loan Agreement);

WHEREAS, Original Lender subsequently assigned all right, title and interest in
the Loan to Lender; and

WHEREAS, Borrower and Lender now desire to amend the Original Loan Agreement
(the Original Loan Agreement, as amended by this Amendment, and as the same may
be further amended, replaced, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”) and certain other Loan Documents, each as
more specifically set forth herein.

NOW, THEREFORE, in consideration of the agreements set forth in this Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the parties hereto, the parties hereto hereby agree
as follows.

A G R E E M E N T:

Section I. Modification to Original Loan Agreement.

(i) Section 1.1 of the Original Loan Agreement is hereby amended to replace the
definition of “Interest Shortfall” in its entirety to read as follows:

““Interest Shortfall” shall mean, with respect to any repayment or prepayment of
the Loan (including a repayment on the Maturity Date) made on a date that is
after the Payment



--------------------------------------------------------------------------------

Date and prior to, but not including, the Determination Date, the interest that
would have accrued on the Loan (absent such repayment or prepayment) from and
including the date on which such repayment or prepayment occurs through and
including the last day of the Interest Period relating to the Payment Date
following the date of such prepayment.”

(ii) Section 1.1 of the Original Loan Agreement is hereby amended to replace the
definition of “Monthly Debt Service Payment Amount” in its entirety to read as
follows:

““Monthly Debt Service Payment Amount” shall mean commencing on the Payment Date
occurring in June, 2013 and continuing to and including the Maturity Date, an
amount equal to the interest which accrues on the Loan for the related Interest
Period.”

(iii) Section 1.1 of the Original Loan Agreement is hereby amended to replace
the definition of “Replacement Management Agreement” in its entirety to read as
follows:

““Replacement Management Agreement” shall mean either (a) a management agreement
with a Qualified Manager substantially in the same form and substance as the
applicable Management Agreement, (b) a management agreement with a Qualified
Manager on material terms which shall not be less favorable than those terms set
forth on Exhibit F attached hereto or (c) a management agreement with a
Qualified Manager, which management agreement shall be reasonably acceptable to
Lender in form and substance, provided, with respect to this subclause (c),
Lender, at its option, may require that Mortgage Borrower shall have obtained a
Rating Agency Confirmation from the applicable Approved Rating Agencies with
respect to the management agreement. In each case, the replacement Qualified
Manager shall enter into (i) a subordination of management agreement and
management fees substantially in the form as the Subordination of Management
Agreement executed and delivered to Lender by Borrower, Operating Lessee and
such Qualified Manager (or such other form reasonably acceptable to Lender);
provided, that, in no instance shall such Subordination of Management Agreement
be in substantially the same form as the Subordination of Management Agreement
executed on the Closing Date by Borrower, Lender and White Lodging Services
Corporation and (ii) a joinder to the terms and conditions of the Cash
Management Agreement at Borrower’s expense.”

(iv) Section 2.4.1(b) of the Original Loan Agreement is hereby deleted in its
entirety and shall be replaced in its entirety to read as follows:

“(b) On or after the Prepayment Release Date, Borrower shall have the right to
prepay the Loan in whole, or in part, provided that (i) no Event of Default
exists; (ii) Borrower gives Lender not less than seven (7) Business Days prior
written notice that Borrower intends to prepay (the “Prepayment Notice”); and
(iii) Borrower pays Lender, in addition to the outstanding principal amount of
the Loan to be prepaid, (A) if such prepayment of the Loan occurs on a day that
is not a Payment Date, all amounts of interest which would have accrued on the
amount of the Loan to be paid through and including the last day of the Interest
Period related to the Payment Date next occurring following the date of such
prepayment of the Loan, or, if such prepayment of the Loan occurs on a Payment
Date, all amounts of accrued and unpaid interest through and including the last
day of the Interest Period related to such Payment Date, provided, however, if
any prepayment is made during the period commencing on the first calendar day
immediately following a Payment Date to, but not including, the Determination
Date in such

 

-2-



--------------------------------------------------------------------------------

calendar month, Borrower shall pay to Lender the Interest Shortfall amount, if
any, estimated by Lender (based on LIBOR in effect as of the date of such
prepayment) to be due in connection with such prepayment, provided, that once
the Interest Rate for the next occurring Interest Period can be determined,
Lender shall calculate the actual amount of interest required to be paid by
Borrower for such prepayment and (x) if the Interest Shortfall paid to Lender is
in excess of the amount required to be paid pursuant to this Section 2.4.1(b),
Lender shall promptly return to Borrower such excess amount and (y) if the
Interest Shortfall is less than the amount required to be paid pursuant to this
Section 2.4.1(b), Borrower shall pay to Lender within three (3) Business Days of
notice from Lender, the amount of such deficiency, (B) except with respect to
any prepayment that is a Permitted Prepayment Exception, if such prepayment is
made prior to the Spread Maintenance Premium Termination Date, the Spread
Maintenance Premium and (C) all other sums then due and payable under this
Agreement, the Note, and the other Loan Documents, including, but not limited
to, all of Lender’s reasonable actual out of pocket costs and expenses
(including reasonable attorney’s fees and disbursements) incurred by Lender in
connection with such prepayment of the Loan, including, without limitation, any
Breakage Costs and any actual out of pocket costs and expenses associated with
any rescinded or extended Prepayment Notice. Any Prepayment Notice may be
rescinded or extended by Borrower upon delivery of written notice to Lender on
or prior to the date specified for prepayment in the Prepayment Notice, provided
that Borrower shall be responsible for the reasonable actual costs and expenses
incurred by Lender in connection with the rescission or extension of such
Prepayment Notice, including, without limitation, Breakage Costs.
Notwithstanding the foregoing, prior to a Securitization (as defined in the
Mortgage Loan Agreement) of the Mortgage Loan, with respect to any prepayment
made after the Payment Date and prior to or on the Determination Date, Borrower
shall only be required to pay interest through the date of such prepayment.”

(v) Section 2.4.1(c) of the Original Loan Agreement is hereby deleted in its
entirety and shall be replaced in its entirety to read as follows:

“(c) Notwithstanding the foregoing, Borrower shall be permitted to prepay a
portion of the Loan, at any time and from time to time, without any Spread
Maintenance Premium or other prepayment penalty, premium or charge in an amount
not to exceed, in the aggregate, the Permitted Prepayment Threshold, provided in
the event such payment is a result of a Permitted Prepayment Exception, the
Permitted Prepayment Threshold shall not be applicable (and for the avoidance of
doubt, prepayments or repayments relating to a Permitted Prepayment Exception
shall not reduce the Permitted Prepayment Threshold); provided, that (i) no
Event of Default exists; (ii) Borrower gives Lender a Prepayment Notice in the
manner specified in Section 2.4.1(b) hereof; and (iii) Borrower pays Lender, in
addition to the outstanding principal amount of the Loan to be prepaid, (A) if
such prepayment of the Loan occurs on a day that is not a Payment Date, all
amounts of interest which would have accrued on the amount of the Loan to be
paid through and including the last day of the Interest Period related to the
Payment Date next occurring following the date of such prepayment of the Loan,
or, if such prepayment of the Loan occurs on a Payment Date, all amounts of
accrued and unpaid interest through and including the last day of the Interest
Period related to such Payment Date, provided, however, if any prepayment is
made during the period commencing on the first calendar day immediately
following a Payment Date to, but not including, the Determination Date in such
calendar month, Borrower shall pay to Lender the Interest Shortfall amount, if
any, estimated by Lender (based on LIBOR in effect as of the date of such
prepayment) to be due in connection with such

 

-3-



--------------------------------------------------------------------------------

prepayment, provided, that once the Interest Rate for the next occurring
Interest Period can be determined, Lender shall calculate the actual amount of
interest required to be paid by Borrower for such prepayment and (x) if the
Interest Shortfall paid to Lender is in excess of the amount required to be paid
pursuant to this Section 2.4.1(c), Lender shall promptly return to Borrower such
excess amount and (y) if the Interest Shortfall is less than the amount required
to be paid pursuant to this Section 2.4.1(c), Borrower shall pay to Lender
within three (3) Business Days of notice from Lender, the amount of such
deficiency; and (B) all other sums then due and payable under this Agreement,
the Note, and the other Loan Documents, including, but not limited to, all of
Lender’s reasonable actual out of pocket costs and expenses (including
reasonable attorney’s fees and disbursements) incurred by Lender in connection
with such prepayment of the Loan, including, without limitation, any Breakage
Costs and any actual out of pocket costs and expenses associated with any
rescinded or extended Prepayment Notice. Any Prepayment Notice may be rescinded
or extended by Borrower upon delivery of written notice to Lender on or prior to
the date specified for prepayment in the Prepayment Notice, provided that
Borrower shall be responsible for the reasonable actual costs and expenses
incurred by Lender in connection with the rescission or extension of such
Prepayment Notice, including, without limitation, Breakage Costs.
Notwithstanding the foregoing, prior to a Securitization (as defined in the
Mortgage Loan Agreement) of the Mortgage Loan, with respect to any prepayment
made after the Payment Date and prior to or on the Determination Date, Borrower
shall only be required to pay interest through the date of such prepayment.”

(vi) Section 2.4.1(d) of the Original Loan Agreement is hereby deleted in its
entirety and shall be replaced in its entirety to read as follows:

“(d) Concurrently with any voluntary prepayment made pursuant to this
Section 2.4.1 (other than (i) a prepayment made in connection with a release of
Released Collateral related to an Individual Property in accordance the terms
and conditions of Section 2.5.2 hereof, including, without limitation,
Section 2.5.2(g) hereof and (ii) a prepayment made pursuant to Section 2.5.3
hereof (except to the extent such prepayment pursuant to Section 2.5.3 hereof
expressly requires a pro rata prepayment of the Mortgage Loan, the Loan and the
Mezzanine A Loan, which pro rata payment shall not be duplicative of any payment
required to be made under Section 2.5.3 of the Mortgage Loan Agreement or under
Section 2.5.3 of the Mezzanine A Loan Agreement)), (I) Mortgage Borrower shall
make a prepayment of the Mortgage Loan in an amount determined by multiplying
the outstanding principal balance of the Mortgage Loan by a fraction in which
the portion of this Loan prepaid pursuant to this Section 2.4.1 is the numerator
and the outstanding principal balance of this Loan prior to such prepayment is
the denominator and (II) Mezzanine A Borrower shall make a prepayment of the
Mezzanine A Loan in an amount determined by multiplying the outstanding
principal balance of the Mezzanine A Loan by a fraction in which the portion of
this Loan prepaid pursuant to this Section 2.4.1 is the numerator and the
outstanding principal balance of this Loan prior to such prepayment is the
denominator. Notwithstanding the foregoing, except with respect to any
prepayment of the Mortgage Loan and Mezzanine A Loan made solely in accordance
with Sections 2.4.2, 2.4.3 or 2.5 of this Agreement or a prepayment made
pursuant to Section 6.4 of the Mortgage Loan Agreement, provided no Event of
Default shall then exist, on or after the Prepayment Release Date (but subject
to Borrower’s right to make prepayments up to the Permitted Prepayment Threshold
pursuant to, and in accordance with, Section 2.4.1(c) hereof and subject to
Mezzanine A Borrower’s right to make prepayments up to the Permitted

 

-4-



--------------------------------------------------------------------------------

Prepayment Threshold (as defined in the Mezzanine A Loan Agreement) pursuant to,
and in accordance with, Section 2.4.1(c) of the Mezzanine A Loan Agreement)
Borrower or Mezzanine A Borrower (each, a “Prepaying Mezzanine Borrower”) may at
its sole discretion, subject to the terms and conditions of the Loan Documents
or the Mezzanine A Loan Documents, respectively (other than any requirement to
make a simultaneous prepayment of the Mortgage Loan, but for the avoidance of
doubt, subject to any Permitted Prepayment Threshold or Spread Maintenance
Premium payment requirements contained herein), voluntarily prepay all or any
portion of the Loan or the Mezzanine A Loan, respectively (the “Prepaid
Mezzanine Loan”) without a prepayment of the Mortgage Loan, provided that
concurrently with such voluntary prepayment of the Prepaid Mezzanine Loan, each
other Mezzanine Borrower shall make a prepayment of their related Mezzanine Loan
in an amount determined by multiplying the outstanding principal balance of each
such Mezzanine Loan by a fraction (1) the numerator of which is the portion of
the Prepaid Mezzanine Loan being prepaid pursuant to the applicable Mezzanine
Loan Documents and (2) the denominator of which is the outstanding principal
balance of the Prepaid Mezzanine Loan.”

(vii) Section 2.5.2, Clause (a) of the Original Loan Agreement is hereby deleted
in its entirety and shall be replaced in its entirety to read as follows:

“(a) The amount of the outstanding principal balance of the Loan to be prepaid
shall equal or exceed the Adjusted Release Amount for the applicable Released
Collateral, such prepayment shall be deemed a voluntary prepayment for all
purposes hereunder, including, the requirements of Section 2.4.1(a), (b) and
(c) hereof (including, without limitation, the payment of any Spread Maintenance
Premium to the extent required pursuant to Section 2.4.1(b) and (c) hereof);”

(viii) Section 7.3.1 of the Original Loan Agreement is hereby deleted in its
entirety and shall be replaced in its entirety to read as follows:

“7.3.1 Deposits. Borrower shall or shall cause Mortgage Borrower to pay to
Lender (a) (i) on the Closing Date, an amount equal to $14,263,360.60 to fund
the costs of the Required Capital Improvements and (ii) on June 20, 2013, an
amount equal to $6,763,639.40, which deposit shall increase the aggregate amount
of Replacement Reserve Funds to fund the costs of the Required Capital
Improvements to $21,000,000.00 and (b) on each Payment Date after the Closing
Date an amount equal to the sum of (A) on each of the first thirty-six
(36) Payment Dates after the Closing Date, $250,000.00 to fund the costs of the
Required Capital Improvements and (B) (i) four percent (4%) of Gross Income from
Operations (or such greater amount if required by the Franchise Agreements) of
the calendar month occurring two (2) calendar months prior to the calendar month
of the Payment Date on which such deposit is required (such month, the
“Measurement Month”) less (ii) the amount actually deposited into the reserve
accounts relating to FF&E maintained by the Marriott Managers under the
respective Management Agreements between Operating Lessee and the applicable
Marriott Manager entered into in accordance with the terms of this Agreement
during such Measurement Month, provided such reserve accounts continue to held
and maintained in accordance with the FF&E Reserve Account Control Agreements to
fund the costs of FF&E Expenditures (the foregoing clauses (A) and (B),
collectively, the “Replacement Reserve Monthly Deposit”), which amounts shall be
deposited into an account controlled by Lender (the “Replacement Reserve
Account”).

 

-5-



--------------------------------------------------------------------------------

Amounts so deposited shall hereinafter be referred to as Borrower’s “Replacement
Reserve Fund”. After the Closing Date, Borrower, at its option, may pay to
Lender additional amounts for deposit into the Replacement Reserve Account and
any such amounts received by Lender from Borrower shall reduce the amount of
each remaining deposit pursuant to clause (A) hereunder by an amount equal to
the amount of such additional amount deposited into the Replacement Reserve
Account divided by the number of remaining deposits pursuant to clause
(A) hereunder. An amount equal to a pro rata amount (based on the relative
Release Amounts) of the Replacement Reserve Fund, if a positive amount, shall be
retained by Lender in the Replacement Reserve Account and credited toward the
future Replacement Reserve Monthly Deposits required by Lender solely with
respect to clause (B) hereunder in the event the Released Collateral related to
an Individual Property is released from the Lien of the Pledge Agreement in
accordance with Section 2.4.2 or Section 2.5 hereof. Amounts on deposit in the
Replacement Reserve Account that are not expended in any given Fiscal Year shall
be available to be disbursed in accordance with Section 7.3.2 below for the cost
of Replacement Expenditures in any subsequent Fiscal Year provided that any such
non-expended balance shall not be deemed to reduce Borrower’s obligation to make
the full amount of the Replacement Reserve Monthly Deposit during any subsequent
Fiscal Year as and when due under this Section 7.3.1.”

Section II. Amendment to Other Loan Documents. Each of the Loan Documents (other
than the Loan Agreement) is hereby amended such that (i) each reference in any
of the Loan Documents (other than the Loan Agreement) to the defined terms
Monthly Debt Service Payment Amount, Replacement Management Agreement and
Interest Shortfall which defined terms have been modified pursuant to this
Amendment shall be deemed to be a reference to such defined term as so modified,
and (ii) each reference to the Loan Agreement shall mean the Original Loan
Agreement, as modified pursuant to the terms of this Agreement.

Section III. Reaffirmation of Guaranty. In connection with this Amendment, each
Guarantor hereby:

(a) Consents to and acknowledges this Amendment and acknowledges and agrees that
this Amendment shall not impair, reduce or adversely affect the nature of the
obligations of Guarantor under the Guaranty.

(b) Warrants and represents that there are no defenses, offsets or counterclaims
with respect to its obligations under the Guaranty.

(c) Acknowledges that the Guaranty and the obligations of Guarantor contained in
the Guaranty are continuing and in full force and effect.

(d) Hereby reaffirms the Guaranty and its obligations thereunder, and
acknowledges that this reaffirmation of the Guaranty is for the benefit of
Lender.

Section IV. Reaffirmation of Indemnitor Guaranty and Environmental Indemnity. In
connection with this Amendment, Indemnitor hereby:

(e) Consents to and acknowledges this Amendment and acknowledges and agrees that
this Amendment shall not impair, reduce or adversely affect the nature of the
obligations of Indemnitor under the Indemnitor Guaranty or the Environmental
Indemnity.

 

-6-



--------------------------------------------------------------------------------

(f) Warrants and represents that there are no defenses, offsets or counterclaims
with respect to its obligations under the Indemnitor Guaranty or the
Environmental Indemnity.

(g) Acknowledges that the Indemnitor Guaranty and the Environmental Indemnity
and the obligations of Indemnitor contained in the Indemnitor Guaranty and the
Environmental Indemnity are continuing and in full force and effect.

(h) Hereby reaffirms the Indemnitor Guaranty and the Environmental Indemnity and
its obligations thereunder, and acknowledges that this reaffirmation of the
Indemnitor Guaranty and Environmental Indemnity is for the benefit of Lender.

Section V. No Offset; No Default. Borrower hereby waives all offsets, defenses
and claims it may have against Lender that accrued on or before the date hereof.
As of the date hereof, Lender acknowledges that to Lender’s actual knowledge
there is no existing Event of Default or Default by Borrower, any other Loan
Party, Indemnitor or Guarantor under the Loan Documents.

Section VI. No Waiver. The execution, delivery and effectiveness of this
Amendment shall not, except to the extent expressly provided herein, operate as
a waiver of any right, power or remedy of any of Lender, Borrower, any other
Loan Party, Indemnitor or Guarantor under the Loan Agreement or any of the other
Loan Documents, nor constitute a waiver of any provision of the Loan Agreement
or any of the other Loan Documents by any of the parties hereto.

Section VII. No Presumption Against Party Drafting Amendment. Should any
provision of this Agreement require judicial interpretation, it is agreed that a
court interpreting or construing the same shall not apply a presumption that the
terms hereof shall be more strictly construed against any party by reason of the
rule of construction that a document is to be construed more strictly against
the party who itself or through its agent prepared or drafted the same, it being
agreed that all parties to this Amendment participated in the preparation
hereof.

Section VIII. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

Section IX. Ratification. Borrower and Lender hereby ratify and confirm the Loan
Agreement, as modified hereby. Except as modified and amended by this Amendment,
the Loan, the Loan Agreement and the other Loan Documents and the respective
obligations of Lender and Borrower thereunder shall be and remain unmodified and
in full force and effect.

Section X. No Further Modification. No further modification, amendment,
extension, discharge, termination or waiver hereof shall be effective unless the
same shall be in a writing signed by the party against whom enforcement is
sought, and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given.

 

-7-



--------------------------------------------------------------------------------

Section XI. Governing Law. This Amendment shall be construed and enforced in
accordance with the laws of the State of New York. If any provision hereof is
not enforceable, the remaining provisions of this Amendment shall be enforced in
accordance with their terms.

Section XII. Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument.

Section XIII. References to Loan Agreement. All references in the Loan Documents
to the Loan Agreement shall mean the Loan Agreement as hereby modified herein.

Section XIV. Entire Agreement. This Amendment constitutes the entire agreement
between Borrower and Lender with respect to subject matter hereof and supersedes
all other prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter hereof.

Section XV. Incorporation of Recitals; Defined Terms. The recitals hereto are
hereby incorporated into this Amendment as if fully set forth herein. All
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Loan Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER: BRE SELECT HOTELS MEZZ 2A LLC, a Delaware limited liability company
By:  

/s/ Brian Kim

  Name:   Brian Kim   Title:   Managing Director and Vice President BRE SELECT
HOTELS MEZZ 2B LLC, a Delaware limited liability company By:  

/s/ Brian Kim

  Name:   Brian Kim   Title:   Managing Director and Vice President

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

LENDER: LIBREMAX MASTER FUND, LTD. By: LibreMax Capital, LLC , its investment
manager By:  

/s/ Frank Bruttomesso

  Name:   Frank Bruttomesso   Title:   COO, GC and Member



--------------------------------------------------------------------------------

The undersigned hereby acknowledges and consents to Section III of this First
Amendment to Mezzanine B Loan Agreement and Other Loan Documents.

 

GUARANTOR: BLACKSTONE REAL ESTATE PARTNERS VII L.P., a Delaware limited
partnership By:   Blackstone Real Estate Associates VII L.P., a Delaware limited
partnership, its general partner   By:   BREA VII L.L.C., a Delaware limited
liability company, its general partner     By:  

/s/ William J. Stein

      Name:     William J. Stein       Title:     Senior Managing Director

 

BLACKSTONE REAL ESTATE PARTNERS VII.TE.1 L.P., a Delaware limited partnership
By:   Blackstone Real Estate Associates VII L.P., a Delaware limited
partnership, its general partner   By:   BREA VII L.L.C., a Delaware limited
liability company, its general partner     By:  

/s/ William J. Stein

      Name:     William J. Stein       Title:     Senior Managing Director



--------------------------------------------------------------------------------

BLACKSTONE REAL ESTATE PARTNERS VII.TE.2 L.P., a Delaware limited partnership
By:   Blackstone Real Estate Associates VII L.P., a Delaware limited
partnership, its general partner   By:   BREA VII L.L.C., a Delaware limited
liability company, its general partner     By:  

/s/ William J. Stein

      Name:   William J. Stein       Title:   Senior Managing Director

 

BLACKSTONE REAL ESTATE PARTNERS VII.TE.3 L.P., a Delaware limited partnership
By:   Blackstone Real Estate Associates VII L.P., a Delaware limited
partnership, its general partner   By:   BREA VII L.L.C., a Delaware limited
liability company, its general partner     By:  

/s/ William J. Stein

      Name:   William J. Stein       Title:   Senior Managing Director

 

BLACKSTONE REAL ESTATE PARTNERS VII.TE.4 L.P., a Delaware limited partnership
By:   Blackstone Real Estate Associates VII L.P., a Delaware limited
partnership, its general partner   By:   BREA VII L.L.C., a Delaware limited
liability company, its general partner     By:  

/s/ William J. Stein

      Name:   William J. Stein       Title:   Senior Managing Director



--------------------------------------------------------------------------------

BLACKSTONE REAL ESTATE PARTNERS VII.TE.5 L.P., a Delaware limited partnership
By:   Blackstone Real Estate Associates VII L.P., a Delaware limited
partnership, its general partner   By:   BREA VII L.L.C., a Delaware limited
liability company, its general partner     By:  

/s/ William J. Stein

      Name:   William J. Stein       Title:   Senior Managing Director

 

BLACKSTONE REAL ESTATE PARTNERS VII.TE.6 L.P., a Delaware limited partnership
By:   Blackstone Real Estate Associates VII L.P., a Delaware limited
partnership, its general partner   By:   BREA VII L.L.C., a Delaware limited
liability company, its general partner     By:  

/s/ William J. Stein

      Name:   William J. Stein       Title:   Senior Managing Director

 

BLACKSTONE REAL ESTATE PARTNERS VII.TE.7 L.P., a Delaware limited partnership
By:   Blackstone Real Estate Associates VII L.P., a Delaware limited
partnership, its general partner   By:   BREA VII L.L.C., a Delaware limited
liability company, its general partner   By:  

/s/ William J. Stein

    Name:   William J. Stein     Title:   Senior Managing Director



--------------------------------------------------------------------------------

BLACKSTONE REAL ESTATE PARTNERS VII.TE.8 L.P., a Delaware limited partnership
By:   Blackstone Real Estate Associates VII L.P., a Delaware limited
partnership, its general partner   By:   BREA VII L.L.C., a Delaware limited
liability company, its general partner   By:  

/s/ William J. Stein

    Name:   William J. Stein     Title:   Senior Managing Director

 

BLACKSTONE REAL ESTATE PARTNERS VII.F L.P., a Delaware limited partnership By:  
Blackstone Real Estate Associates VII L.P., a Delaware limited partnership, its
general partner        By:   BREA VII L.L.C., a Delaware limited liability
company, its general partner

By:  

/s/ William J. Stein

  Name:   William J. Stein   Title:   Senior Managing Director



--------------------------------------------------------------------------------

The undersigned hereby acknowledges and consents to Section IV of this First
Amendment to Mezzanine B Loan Agreement and Other Loan Documents.

 

INDEMNITOR: BRE SELECT HOTELS CORP, a Delaware corporation By:  

/s/ Brian Kim

  Name:   Brian Kim   Title:   Chief Financial Officer, Vice President and
Managing Director